department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uil no response date date scaf-127897-02 memorandum for marion k mortensen associate area_counsel salt lake city small_business self-employed area attn mark h howard from michael b frosch chief branch disclosure privacy law subject ogd-tax shelter registration having reviewed your request for service_center advice regarding disclosure issues involving the tax_shelter_registration program i offer the following advice i’ve copied the employee’s original questions and inserted responses beneath each as appropriate in some instances the forms are missing a small item ein number of shelter or organizer address of organizer etc in many of those cases we have been contacting the organizer promoter by phone in an attempt to perfect the forms in the most expedient manner and to avoid having mail flowing back and forth since many of the organizers are large organizations it is very difficult to talk directly with the person who signed the they might not know many of the details anyway and we have been attempting to gain the missing information from the employees of the organizer would you recommend that we discontinue this practice and request all missing information directly from the organizer by letter no discontinuance of this practice is not necessary it is preferable to deal with the person signing the form_8264 however to the extent that such a process is unworkable or unwieldy limited discrete disclosures in dealing with employees is permissible under sec_6103 and sec_301_6103_k_6_-1 the irs may disclose return_information but not returns in the course of making investigative inquiries of any employee when such disclosures are necessary to obtain information that is not otherwise reasonably available here the fact of filing for tax_shelter_registration on the part of the organizer constitutes return_information under scaf-127897-02 sec_6103 and therefore any inquiries directed to any employee regarding the tax_shelter_registration of the organizer necessarily results in the disclosure of this return_information however the disclosure contemplated here is to be undertaken in order to obtain information not otherwise reasonably available the correct ein it is permissible under sec_6103 and sec_301_6103_k_6_-1 to disclose the fact-of-filing information in the process of this limited discrete request furthermore it is permissible for the employee to disclose the information sought without obtaining any consent or authorization from the organizer the organizer's employee is merely responding to a limited discrete irs inquiry and is not required to be the subject of a c consent for such limited disclosures many organizers lose their registration numbers and an employee of the organizer promoter will call me and request either the registration number or a copy of the registration letter is it proper to give them the registration number over the phone is it proper to send a copy of the registration letter to the organizer but direct it to the attention of the employee who is requesting a copy there is a subtle yet statutorily significant distinction between the scenario here and that contemplated by the previous question here the irs is not disclosing return_information for the purpose of obtaining additional information but is merely providing information at the request of a third party an employee under the plain language of sec_6103 the fact that the service is not obtaining information but is merely providing information eliminates the availability of k as a suitable disclosure authority disclosure authority may exist however under sec_6103 or c as a general_rule sec_6103 permits the irs to disclose the taxpayer’s own returns and return_information to the taxpayer and in the case of legal entities such as the organizers contemplated here such disclosures must be made by means of disclosures to officers and or employees however one’s status as an employee or officer does not confer upon such person the right to receive a copy of the entity’s returns or other return_information sec_6103 provides that entity returns and return_information under e may be disclosed to inter alia any person designated by resolution of its board_of directors or governing body to receive such information or any officer_or_employee of such corporation upon written request signed by any principle officer and attested to by the secretary or other officer in addition anyone who has authority to bind the entity under the laws of the applicable jurisdiction also may obtain the entity's returns and return_information see irm under sec_6103 disclosure of returns and return_information may be made to anyone the taxpayer may designate if an employee of the entity is acting as a contact point for receiving tax information and correspondence from the irs providing information to the irs discussing issues that arise then a disclosure consent under sec_6103 must be obtained from the entity authorizing disclosures of tax information to the employee this is typically only the case where the service has scaf-127897-02 ongoing or in-depth issue-related interactions with a particular employee or group_of_employees under the provisions of the statute however the need for a consent under sec_6103 still applies in the instant scenario here the service is not soliciting information from the entity but rather is being asked to provide information regarding the entity to one of the entity’s employees in such a case the information requested may be disclosed only to a person designated on a c consent as eligible to receive the entity’s return_information or to a high level officer of the entity one that is authorized to bind the entity under applicable state law where it is uncertain whether the individual requesting the information is someone designated on such a consent or if a consent is not on file at all the registration number should not be disclosed to the requester via telephone instead it may be preferable to handle such requests by mailing a new registration letter to the entity’s address of record allowing dissemination within the organization as deemed appropriate directing correspondence to a legal entity using an attention note as part of the address is impermissible unless the person so identified is authorized to receive the information directly from the irs many organizers call and inquire as to the status of their registrations in most cases the call is made by an employee of the organizer promoter we normally tell them the status such as we haven’t processed the yet the registration letter is in the mail or we mailed the registration letter some time ago and it must have been misrouted in your organization how much information can we disclose for these informal inquiries this is much the same scenario as that of question above fact-of-filing information is return_information the service personnel handling the request should attempt to determine the identity of the person requesting the information in order to determine whether a valid consent exists with regard to that individual if no such consent exists or the requester's identity cannot be ascertained to the satisfaction of the service employee handling the request then no information regarding the status of the filing may be disclosed to the requester again it may be preferable to send appropriate correspondence to the entity’s address of record and allow it to be disseminated within the organization as deemed appropriate in conclusion sec_6103 does permit the disclosures contemplated in the first scenario however alternative disclosure authority under sec_6103 or sec_6103 must be utilized with regard to the second and third scenarios
